708 N.W.2d 402 (2006)
474 Mich. 1024
TERRA ENERGY, LTD., Plaintiff-Counter Defendant-Appellee,
v.
WHITE PINE ENTERPRISES, L.L.C., and Star Energy, Inc., Defendants-Counter Plaintiffs-Appellants.
Docket No. 129053 & (62), COA No. 254159.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the May 26, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.